United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2156
                                   ___________

United States of America,          *
                                   *
           Appellee,               *
                                   * Appeal from the United States
     v.                            * District Court for the
                                   * Western District of Missouri.
Manuel DeJesus Ocampo-Discua,      *      [UNPUBLISHED]
                                   *
           Appellant.              *
                              ___________

                             Submitted: March 22, 2006
                                Filed: April 5, 2006
                                 ___________

Before WOLLMAN, MURPHY, and COLLOTON, Circuit Judges.
                         ___________

PER CURIAM.

       After a bench trial, the district court1 found Manuel DeJesus Ocampo-Discua
guilty of illegally reentering the United States after deportation, in violation of 8
U.S.C. § 1326(a), and sentenced him to 24 months in prison and a year of supervised
release. This represented an upward departure under United States v. Booker, 543
U.S. 220 (2005), from the advisory Guidelines imprisonment range of 4-10 months.
On appeal, Ocampo-Discua’s counsel has moved to withdraw and filed a brief under
Anders v. California, 386 U.S. 738 (1967), arguing that the sentence is unreasonable.

      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
       We conclude that the sentence is not unreasonable. See United States v. Dalton,
404 F.3d 1029, 1032 (8th Cir. 2005) (standard of review). The district court relied on
the numerous times that Ocampo-Discua had previously been deported, as well as
certain aspects of his criminal history, factors which were appropriate for the district
court to consider under 18 U.S.C. § 3553(a)(1)-(2) and which justify the upward
departure.

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues for appeal. Accordingly, we affirm the
judgment of the district court, and we grant counsel’s motion to withdraw.
                       ______________________________




                                          -2-